DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-7,23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2013/0272997), for the reasons set forth in the previous action filed 4/7/2021. In the previous action the examiner inadvertently included Shalaby in the first rejection. This action clarifies that the claims above are rejected over just Gray. Shalaby was used in the second rejection below.
Claims 1-2,4-7,23-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2013/0272997), as applied to claims 1,4-7,23-27,  in view of Shalaby et al. (US 7,026,437, cited previously), for the reasons set forth in the previous action filed 4/7/2021.
Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 
Applicants assert that since there was no recognition in the art that increased thermal degradation onset temperature of the polymer is achieved by high monomer to catalyst ratio the optimization of such a variable as postulated by the examiner is not 
First the examiner notes he did not necessarily rely on case law for optimizing a known result-effective variable as applied to E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). The examiner cited In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. As the examiner stated in the previous action “It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality”. Also “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. As applicants have not established the criticality of the selection the examiner does not believe the rejection has been properly rebutted.
Applicants assert it is known in the art that the thermal window for melt processing a polyglycolide polymer is very small. Applicants assert two important parameters that define processing window are 1) the difference between the melting point of the polymer and 2) the temperature at which the polymer degrades. Applicants assert the processing window for polyglycolide is only around 30oC. Thus applicants surmise the onset temperature being shifted by 12.9 degrees as shown in a comparison between a polymer within the monomer catalyst ratio(M/C) claimed (M/C=114,000) verse outside (M/C 35,000) is significant. 
There are weaknesses in applicants reasoning. The first is since applicants do not provide the melting point of either sample M/C=114,000 and M/C 35,000 it is st parameter, melting temperature, there is no way for the examiner to determine if the result is significant. There is no basis for judging the practical significance of data with regard to processing window.
Furthermore from applicants working examples seen at paragraphs [0057]-[0062] applicants determine the MFI for several optimized copolymers which melted at 205oC. These examples used M/C ratio of 25,000 and 40,000. If we presume M/C 35,000 has similar properties between M/C 25,000 and 40,000 then the melt temperature would also be expected to be around 205oC. Thus the operating window for a polymer outside of the claimed M/C ratio would be the decomposition temperature (342.2oC in Fig. on page 8 of arguments) minus the melting temperature of 205oC. The processing window is calculated to be ~137oC. This operating range is quite broad and is not narrow as applicants imply in their discussion of polyglycolic acid polymers. Thus the showing in applicants own specification for the processing temperatures of polymers containing the same branches and monomers claimed but outside of their claimed M/C ratio is detrimental to their assertion that the differences in processing window are significant. The examiner stands by his decision that applicants have not established the results show a difference effective to establish the criticality and rebutting the prima fascia case of obviousness. 
The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).